As filed with the Securities and Exchange Commission on August 8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22727 The Cushing MLP Infrastructure Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Reports to Stockholders. THE CUSHING®MLP INFRASTRUCTURE FUND SEMI-ANNUAL REPORT MAY 31, 2014 (Unaudited) The Cushing® MLP Infrastructure Fund TABLE OF CONTENTS Unitholder Letter 1 Allocation of Portfolio Assets 5 Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Statement of Cash Flows 11 Financial Highlights 12 Notes to Financial Statements 13 Additional Information 17 Board Approval of Investment Management Agreement 19 The Cushing® MLP Infrastructure Fund UNITHOLDER LETTER Dear Fellow Unitholder, For the six month fiscal period ended May 31, 2014, the Cushing® MLP Infrastructure Fund delivered a 22.0% total return, versus total return of 7.6% for the S&P 500 Index (Total Return). The broader domestic equity market, as measured by the performance of the S&P 500 Index, as well as master limited partnerships (“MLPs”) specifically, performed well during the period.This followed the “taper-tantrum” which began in mid-2013 and negatively affected equities, particularly interest rate sensitive equity subsectors (such as REITs, utilities, and to a much lesser extent, MLPs).Contrary to many market pundits’ beliefs, the U.S. 10-year Treasury yield declined from a high of approximately 3% in December 2013 to below 2.5% by the end of May 2014.Absent one-time weather-related impacts in the calendar first quarter of 2014, the economy continued to perform reasonably well, supporting equity performance. Overall fundamentals for MLPs continued to be generally positive, and the current and planned infrastructure build-out remained robust and active.Recent key themes that impacted MLPs during the period included: 1) continuing supply takeaway announcements such as new long-haul Bakken crude pipelines, a significant ethane export terminal project, numerous natural gas pipeline project proposals related to Marcellus/Utica takeaway, government clarification on condensate eligible for export and a change in the process for U.S. Department of Energy approval of planned non-Free Trade Agreement (“FTA”) liquefied natural gas (“LNG”) export projects; 2) mergers and acquisition activity and strategic restructurings, including several “drop-down” transactions and proposals for MLP consolidation; 3) initial public offerings and the ongoing “MLP-ification” trend (assets moving into MLP structures), including an important announcement by an energy “major” to form an MLP; and 4) positive fund flows into MLP-focused investment products. A number of factors affected the Fund’s performance during the reporting period.In particular, the Fund benefited from overweight positions and favorable stock selection in the Natural Gas Gatherers and Processors, Natural Gas Transportation and Storage, Crude Oil and Refined Products, and General Partnerships (“GP”) subsectors.Specifically, the Fund benefitted from several “drop-down” MLPs within these subsectors.Three of the top five contributors for the six month period ending May 31, 2014 included Phillips 66 Partners LP (NYSE:PSXP), EQT Midstream Partners LP (NYSE: EQM) and MPLX LP (NYSE: MPLX), which are the underlying MLPs of their respective C-Corp. sponsors Phillips 66 (NYSE: PSX), EQT Corp (NYSE: EQT) and Marathon Petroleum Corp (NYSE: MPC).These MLPs benefit from predominately fixed fee contracts and visible growth opportunities driven by “drop-down” acquisitions from their respective sponsor, or “parent.” Three stocks negatively contributed to performance for the period ending May 31, 2014.These included MarkWest Energy Partners LP (NYSE: MWE), Kinder Morgan Energy Partners LP (NYSE: KMP) and Alliance Holdings GP LP (NYSE: AHGP).For MWE, disappointing guidance and concerns regarding the returns on its Marcellus growth backlog hindered performance in the first half of the year; however, we remain positive on the story and current valuation and have taken the opportunity to increase exposure to the name.KMP experienced volatility in the period related to negative comments from a 3rd party research group as well as negative news articles in Barron’s.We disagree with several of the assertions made in these releases and continue to view Kinder as a core holding for the portfolio, particularly given its attractively positioned natural gas pipeline assets.Although minor, AHGP did negatively contribute to performance for the period.While we continue to believe Alliance is the best positioned coal company with a best in class management team, we decided to exit our position during the quarter as a result of poor trading liquidity and continued punitive regulations for the coal industry. MLPs exposed to the build-out of crude oil infrastructure continued to benefit from the U.S. energy “Renaissance.”U.S. onshore crude oil production was significant for the period, which we believe not only supported continued volume growth for crude oil-levered MLPs, but also provided a wealth of infrastructure investment opportunities in order to satisfy producers’ needs to get their product to market. 1 Overall, we seek to strike an appropriate balance of investing the Fund’s assets in stable, higher yielding MLPs with lower yielding, high growth MLPs.Additionally, we generally seek to avoid outsized positions in any single name and prefer MLP equities with good trading liquidity. Solid MLP fundamentals contributed positive performance almost across the board as measured by the subsector averages.However, company/subsector specific issues and heightened investor scrutiny led to increased return dispersions within each subsector, as illustrated by the chart below.We believe this dispersion continues to underscore the importance of stock selection in the current MLP environment. Last Twelve Months Dispersion of Stock Performance By and Within Subsectors 1)Depicts average, highest and lowest price return of constituents for each subsector for the period from June 1, 2013 through May 31, 2014. 2)Represents price performance only, does not include effect of distributions. 3)Source:Bloomberg.Based on universe of all publicly traded MLPs. Industry Overview and Themes We want to stress that while the midstream industry continues to evolve in a dramatic fashion, what remains the same is that shifting dynamics create both challenges and opportunities for individual MLPs (which we refer to as the “haves” and the “have-nots”). Energy Infrastructure Development Continues at a Rapid Pace.North American hydrocarbon production has disrupted traditional energy flow patterns and overwhelmed end use demand in many regional markets. The energy sector has responded proactively with large-scale infrastructure projects by midstream operators underpinned by capacity commitments and sales agreements from the upstream and downstream segments. A key example of this coordinated effort is the rapid development of natural gas transportation projects in the Marcellus and Utica shale plays, with nearly every major regional pipeline undertaking expansions and reversals as exploration and production (E&P) companies rush to secure takeaway capacity. Significant open seasons have been announced by Kinder Morgan Energy Partners (NYSE: KMP), Williams Partners LP (NYSE: WPZ), Boardwalk Pipeline Partners LP (NYSE: BWP), Equitable Midstream Partners LP (NYSE: EQM), Spectra Energy Partners LP (NYSE: SEP), Energy Transfer Partners LP (NYSE: ETP) and others. The industry has also seen regulatory and project developments impacting the export landscape, which will provide a critical outlet valve for domestic production. Most notably, in late May 2014 the U.S. Department of Energy proposed a change to its authorization process for non-FTA LNG exports that would streamline approvals for projects that have completed a critical review by the U.S. Federal Energy Regulatory Commission.In April 2014, Enterprise Products Partners, LP (NYSE: EPD) announced the first large-scale U.S ethane export project, which, according to EPD, is expected to add 240,000 barrels per day (bpd) of natural gas liquids (NGL) export capacity. 2 On the crude oil front, the U.S. Department of Commerce recently issued a Commodity Classification Decision (CCD) confirming that lease condensate which has gone through a stabilization process is eligible for export. While the initial impact is likely small, this development could potentially help alleviate light oil saturation on the Gulf Coast and provide incremental project and service opportunities for certain midstream operators.In the Bakken shale, the industry may be closer to a large scale crude pipeline with recent open season announcements by ETP and EPD. M&A and Restructurings Help Fuel Momentum.Several MLPs and their general partners announced sizeable M&A transactions, drop-down acquisitions and corporate restructurings during the first half of the year.Notable transactions include the $1.8 billion offer by ETP for Susser Petroleum Partners, LP (NYSE: SUSP).SUSP operates wholesale and retail fuel distribution businesses.Ultimately, we believe the benefit of this transaction and subsequent drop-downs will accrue to ETP’s parent and general partner, Energy Transfer Equity, LP (NYSE: ETE), which remains a top holding of the Fund. In the biggest transaction of the year to date, Williams Companies, Inc. (NYSE: WMB) agreed to acquire the remaining 50% interest of Access Midstream Partners, LP’s (NYSE: ACMP) general partner as well a 27% limited partner interest in ACMP for $6 billion.The complete details of the transaction are complex, but upon completion, it will result in WMB dropping its last remaining operating assets into Williams Partners, LP (NYSE: WPZ), thereby becoming a “pure-play” general partnership, as well as accomplishing a reverse merger of WPZ into ACMP.We believe this will ultimately result in WPZ being one of the largest diversified midstream MLPs in the space. IPOs and the Continued “MLP-ification” of the Energy Sector.Although the year-to-date pace of new MLP IPOs in 2014 has been slower than recent history, the sector saw the largest initial public offering to-date (based on asset size) with Enable Midstream Partners LP (NYSE: ENBL) raising approximately $500 million in April 2014.Energy assets continue to gravitate to the MLP structure as operators seek to maximize shareholder value by carving out portions of their operations and housing them in the tax advantaged MLP structure.For example, in April 2014, Westlake Chemical Corp (NYSE: WLK) announcing the planned offering for a proposed MLP, Westlake Chemical Partners, LP, consisting of ethylene production and pipeline assets, which would be the first of its kind.In addition to, numerous energy companies have filed or discussed the potential for an MLP carve-out including Dominion Resources, Inc. (NYSE: D) and Hess Corporation (NYSE: HES).We will continue to monitor the IPO landscape for strategic opportunities. Open-end Mutual Fund Flows Provide Further Tailwind.Similar to 2013, asset flows into MLP-focused products continue to provide a positive tailwind to the MLP asset class.According to U.S. Capital Advisors, the calendar year five months ending May 2014 saw record inflows of $5.4 billion into U.S. MLP-focused open-end mutual funds, including an all-time record monthly inflow of $1.4 billion in April. Additionally, asset flows into Exchange Traded Funds (ETFs) and Exchange Traded Notes (ETNs) also continued to be healthy, raising approximately ~$1.9 billion on a cumulative basis for the five months ending May 2014.1We continue to closely monitor these inflows as we believe this has been a significant contributor to strong performance in the MLP space. This supply of new capital was matched reasonably well by the demand for capital from MLPs.According to a recent report by Wells Fargo2, MLPs raised $8.5 billion in equity and $20.3 billion in debt year-to-date through May 2014.MLPs are increasingly using at-the-market (ATM) equity distribution programs, which allows companies to efficiently issue equity into the secondary market on an as/when needed basis, minimizing market disruption and partially satisfying capital funding needs.According to the Wells Fargo report, approximately $942 million was raised through ATM programs calendar year-to-date.In short, the capital markets remained healthy and “wide open” for the asset class. 1 “USCA MLP Fund Flows May ‘14.” U.S. Capital Advisors, LLC.June 5, 2014. 2 Source:“MLP Monthly:May 2014.”Wells Fargo Securities Equity Research.June 5, 2014. 3 Closing We remain convinced that the U.S. MLP midstream sector is in the early stages of a structural expansion cycle at the center of the U.S. Energy Renaissance, providing the critical link between the rapidly shifting patterns of hydrocarbon production and consumption.We recently traveled to the Texas Gulf Coast, including Freeport and Sweeny, to witness the expansion first hand, and found that the overall activity levels surpassed even our own expectations.We continue to seek to position the Fund to capitalize on the key midstream MLP themes enabling or benefitting from the Renaissance through careful stock selection.We believe there are favorable investment opportunities for the Fund over the balance of the year and that the MLP space will benefit from continued distribution growth, M&A and drop-down transactions and sustained institutional fund flows. We at Swank Capital, LLC and Cushing® Asset Management, LP truly appreciate your support, and we look forward to continuing to help you achieve your investment goals. Sincerely, Jerry V. Swank Chairman and Chief Executive Officer The information in this report is not a complete analysis of every aspect of any market, sector, industry, security or the Fund itself. Statements of fact are from sources considered reliable, but the Fund makes no representation or warranty as to their completeness or accuracy.Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. Please refer to the Schedule of Investments for a complete list of Fund holdings. Past performance does not guarantee future results.An investment in the Fund involves risks.The Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund will invest in Master Limited Partnerships (MLPs), which concentrate investments in the natural resource sector and are subject to the risks of energy prices and demand and the volatility of commodity investments. Damage to facilities and infrastructure of MLPs may significantly affect the value of an investment and may incur environmental costs and liabilities due to the nature of their business. MLPs are subject to significant regulation and may be adversely affected by changes in the regulatory environment. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. MLPs are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates. There is a risk to the future viability of the ongoing operation of MLPs that return investor’s capital in the form of distributions. This performance update, which has been furnished on a confidential basis to the recipient, does not constitute an offer of any security, which may be made only by means of a private placement memorandum which contains a description of material terms and risks. The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance. The index does not include fees or expenses. It is not possible to invest directly in an index. 4 The Cushing® MLP Infrastructure Fund ALLOCATION OF PORTFOLIO ASSETS (1) May 31, 2014 (Unaudited) (Expressed as a Percentage of Total Investments) (1) Fund holdings and sector allocations are subject to change and there is no assurance that the Fund will continue to hold any particular security. * Master Limited Partnerships and Related Companies See Accompanying Notes to the Financial Statements. 5 The Cushing® MLP Infrastructure Fund SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2014 Shares Fair Value Master Limited Partnerships and Related Companies - 97.0% (1) Crude Oil & Refined Products - 32.6% (1) United States - 32.6% (1) Buckeye Partners, L.P. $ Enable Midstream Partners, L.P. Genesis Energy, L.P. MPLX, L.P. NuStar Energy L.P. Phillips 66 Partners, L.P. Rose Rock Midstream, L.P. Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. Large Cap Diversified - 34.9% (1) United States - 34.9% (1) Enbridge Energy Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. Kinder Morgan Energy Partners, L.P. Magellan Midstream Partners, L.P. ONEOK Partners, L.P. Plains All American Pipeline, L.P. Williams Partners, L.P. Natural Gas Gatherers & Processors - 24.2% (1) United States - 24.2% (1) Access Midstream Partners, L.P. Boardwalk Pipeline Partners, L.P. DCP Midstream Partners, L.P. Enlink Midstream Partners, L.P. MarkWest Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners, L.P. Natural Gas Transportation & Storage - 5.3% (1) United States - 5.3% (1) EQT Midstream Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $23,628,262) $ See Accompanying Notes to the Financial Statements. 6 The Cushing® MLP Infrastructure Fund SCHEDULE OF INVESTMENTS (Unaudited) (Continued) May 31, 2014 Shares Fair Value Short-Term Investments - Investment Companies - 4.3% (1) United States - 4.3% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.05% (2) First American Government Obligations Fund - Class Z, 0.01% (2) Invesco STIC Prime Portfolio, 0.01% (2) Total Short-Term Investments (Cost $1,529,962) $ Total Investments - 101.3% (1) (Cost $25,158,224) $ Liabilities in Excess of Other Assets - (1.3)% (1) ) Total Net Assets Applicable to Common Unitholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common unitholders. Rate reported is the current yield as of May 31, 2014. See Accompanying Notes to the Financial Statements. 7 The Cushing® MLP Infrastructure Fund STATEMENT OF ASSETS & LIABILITIES (Unaudited) May 31, 2014 Assets Investments at fair value (cost $25,158,224) $ Other assets Total assets Liabilities Subscriptions received in advance Payable to Adviser, net of waiver Accrued expenses Other payables Total liabilities Net assets $ Net Assets Consisting of Additional paid-in capital $ Accumulated net investment income Accumulated realized gain Net unrealized appreciation on investments Net assets $ Net Asset Value, 32,252.67 units outstanding $ See Accompanying Notes to the Financial Statements. 8 The Cushing® MLP Infrastructure Fund STATEMENT OF OPERATIONS (Unaudited) Period From December 1, 2013 Through May 31, 2014 Investment Income Distribution income $ Interest income Total Investment Income Expenses Advisory fees Administrator fees Professional fees Fund accounting fees Custodian fees and expenses Transfer agent fees Trustees' fees Registration fees Other expenses Total Expenses Less: expense reimbursement by Adviser, net Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain on investments Net change in unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Increase in Net Assets Resulting from Operations $ See Accompanying Notes to the Financial Statements. 9 The Cushing® MLP Infrastructure Fund STATEMENTS OF CHANGES IN NET ASSETS Period From December 1, 2013 Through May 31, 2014 Year Ended November 30, 2013 (Unaudited) Operations Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase in net assets resulting from operations Dividends and Distributions to Common Unitholders Net investment income - - Return of capital ) ) Total dividends and distributions to common unitholders ) ) Capital Share Transactions (Note 7) Proceeds from unitholder subscriptions Distribution reinvestments Payments for redemptions ) ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets Beginning of period End of period $ $ Accumulated net investment income at the end of the period $ $ See Accompanying Notes to the Financial Statements. 10 The Cushing® MLP Infrastructure Fund STATEMENT OF CASH FLOWS Period From December 1, 2013 Through May 31, 2014 OPERATING ACTIVITIES (Unaudited) Increase in Net Assets Resulting from Operations $ Adjustments to reconcile increase in net assets resulting from operations to net cash used in operating activities Net realized gain on sales of investments ) Net change in unrealized appreciation of investments ) Purchases of investments in securities ) Proceeds from sales of investments in securities Purchases of short-term investments ) Changes in operating assets and liabilities Other assets Payable to Adviser, net of waiver Accrued expenses and other payables ) Net cash used in operating activities ) FINANCING ACTIVITIES Proceeds from issuance of units, net of contributed securities Payments for redemptions of units ) Distributions paid ) Net cash provided by financing activities DECREASE IN CASH - CASH: Beginning of period - End of period $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOW AND NON-CASH INFORMATION Distribution reinvestment $ See Accompanying Notes to the Financial Statements. 11 The Cushing® MLP Infrastructure Fund FINANCIAL HIGHLIGHTS Period From December 1, through May 31, 2014 Year Ended November 30, Year Ended November 30, Year Ended November 30, Period From March 1, 2010 (1) through November 30, (Unaudited) Per Unit Data (2) Net Asset Value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total increase from investment operations Less Distributions: Net investment income - Return of capital ) - Total distributions to common stockholders ) - Net Asset Value, end of period $ Total Investment Return (3) % 33.6 % % % 24.0% Supplemental Data and Ratios Net assets, end of period $ Ratio of expenses to average net assets before waiver (5) 1.5 % 1.9 % 1.8 % 1.6 % % Ratio of expenses to average net assets after waiver (5) 1.5 % 1.5 % 1.2 % 1.0 % % Ratio of net investment income (loss) to average net assets before waiver (5) 2.8 % 2.8 % 3.4 % 4.0 % ) % Ratio of net investment income (loss) to average net assets after waiver (5) 2.8 % 3.2 % 4.0 % 4.6 % % Portfolio turnover rate % 36.69 % 122.64 % 129.02 % 28.32% (1) Commencement of operations. (2) Information presented relates to a unit outstanding for the entire period. (3) Individual returns and ratios may vary based on the timing of capital transactions. (4) Not annualized. (5) All income and expenses are annualized for periods less than one full year . See Accompanying Notes to the Financial Statements. 12 The Cushing® MLP Infrastructure Fund NOTES TO FINANCIAL STATEMENTS May 31, 2014 (Unaudited) 1. Organization The Cushing® MLP Infrastructure Fund (the "Fund"), was organized as a Delaware statutory trust pursuant to an agreement and declaration of trust dated January 15, 2010 (the “Declaration of Trust”).The Fund’s investment objective is to seek to produce current income and capital appreciation.The Fund commenced operations on March 1, 2010. Effective August 1, 2012, the Fund registered as a non-diversified, closed-end management investment company under the Investment Company Act of 1940.The Fund is managed by Cushing® Asset Management, LP (the “Adviser”). 2. Significant Accounting Policies A. Basis of Presentation The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) as detailed in the Financial Accounting Standards Board’s Accounting Standards Codification. B. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, recognition of distribution income and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. C. Investment Valuation The Fund uses the following valuation methods to determine fair value as either fair value for investments for which market quotations are available, or if not available, the fair value, as determined in good faith pursuant to such policies and procedures as may be approved by the Fund’s Board of Trustees (“Board of Trustees” or “Trustees”) from time to time.The valuation of the portfolio securities of the Fund currently includes the following processes: (i)The fair value of each security listed or traded on any recognized securities exchange or automated quotation system will be the last reported sale price at the relevant valuation date on the composite tape or on the principal exchange on which such security is traded. If no sale is reported on that date, the Adviser utilizes, when available, pricing quotations from principal market markers.Such quotations may be obtained from third-party pricing services or directly from investment brokers and dealers in the secondary market. (ii)The Fund’s non-marketable investments will generally be valued in such manner as the Adviser determines in good faith to reflect their fair values under procedures established by, and under the general supervision and responsibility of, the Board of Trustees.The pricing of all assets that are fair valued in this manner will be subsequently reported to and ratified by the Board of Trustees. D. Security Transactions, Investment Income and Expenses Security transactions are accounted for on the date the securities are purchased or sold (trade date).Realized gains and losses are reported on a specific identified cost basis.Interest income is recognized on an accrual basis.Distributions are recorded on the ex-dividend date. Distributions received from the Fund’s investments in master limited partnerships (“MLPs”) generally are comprised of ordinary income, capital gains and return of capital.The Fund records investment income on the ex-date of the distributions.These distributions are included in Distribution Income on the Statement of Operations. Expenses are recorded on an accrual basis. E.Dividends and Distributions to Unitholders Dividends and distributions to unitholders are recorded on the ex-dividend date.The character of dividends and distributions to unitholders are comprised of 100 percent return of capital. F. Federal Income Taxation The Fund is treated as a partnership for Federal income tax purposes.Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements.The Fund does not record a provision for U.S. federal, state, or local income taxes because the unitholders report their share of the Fund’s income or loss on their income tax returns.The Fund files an income tax return in the U.S. federal jurisdiction, and may file income tax returns in various U.S. states.Generally, the Fund is subject to income tax examinations by major taxing authorities for all tax years since its inception. 13 In accordance with GAAP, the Fund is required to determine whether its tax positions are more likely than not to be sustained upon examination by the applicable taxing authority, based on the technical merits of the position.The tax benefit recognized is measured as the largest amount of benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authorities.Based on its analysis, the Fund has determined that it has not incurred any liability for unrecognized tax benefits as of May 31, 2014.The Fund does not expect that its assessment regarding unrecognized tax benefits will materially change over the next twelve months.However, the Fund’s conclusions may be subject to review and adjustment at a later date based on factors including, but not limited to, questioning the timing and amount of deductions, the nexus of income among various tax jurisdictions, compliance with U.S. federal and U.S. state and foreign tax laws, and changes in the administrative practices and precedents of the relevant taxing authorities. The difference between book basis and tax basis is attributable primarily to net unrealized appreciation on investments.The tax basis of the Fund’s investments as of May 31, 2014 was $25,158,224 and net unrealized appreciation was $11,113,495 (gross unrealized appreciation $11,189,096; gross unrealized depreciation $75,601). G. Cash Flow Information The Fund makes distributions from investments, which include the amount received as cash distributions from MLPs and common stock dividends.These activities are reported in the Statement of Changes in Net Assets, and additional information on cash receipts, payments and contributed securities is presented in the Statement of Cash Flows. H.Indemnifications Under the Fund’s organization documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Fund may enter into contracts that provide general indemnification to other parties.The Fund’s maximum exposure under such indemnification arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred, and may not occur. 3. Concentrations of Risk The Fund’s investment objective is to seek a high level of after-tax total return, with an emphasis on current distributions to common unitholders. The Fund seeks to achieve its investment objective by investing, under normal market conditions, in MLPs. In the normal course of business, substantially all of the Fund’s securities transactions, money balances, and security positions are transacted with the Fund’s custodian, U.S. Bank, N.A.The Fund is subject to credit risk to the extent any broker with whom it conducts business is unable to fulfill contractual obligations on its behalf.The Adviser monitors the financial conditions of such brokers. 4. Agreements and Related Party Transactions The Fund has entered into an Investment Management Agreement (the “Agreement”) with the Adviser.Under the terms of the Agreement, the Fund pays the Adviser a management fee, calculated and payable monthly in advance, equal to 0.083% (1.0% per annum) of the net assets of the Fund determined as of the beginning of each calendar month for services and facilities provided by the Adviser to the Fund. For the period ended May 31, 2014, the Adviser has agreed to waive a portion of its management fee and reimburse Fund expenses such that Fund operating expenses will not exceed 1.50%.For the period ended May 31, 2014, the Adviser earned $152,329 in advisory fees and waived fees and reimbursed Fund expenses in the amount of $7,042. Waived fees and reimbursed Fund expenses, including prior year expenses, are subject to potential recovery by year of expiration.The Adviser’s waived fees and reimbursed expenses that are subject to potential recovery are as follows: Fiscal Year Incurred Amount Reimbursed Amount Recouped Amount Subject to Potential Recovery Expiration Date November 30, 2012 $ $ $ November 30, 2015 November 30, 2013 - November 30, 2016 November 30, 2014 - November 30, 2017 $ $ $ 14 The Adviser paid for $30,000 of the organizational costs on behalf of the Fund.This is included in Other payables on the statement of assets and liabilities. Jerry V. Swank, the founder and managing partner of the Adviser, is Chairman of the Fund’s Board of Trustees. U.S. Bancorp Fund Services, LLC serves as the Fund’s administrator and transfer agent.The Fund pays the administrator a monthly fee computed at an annual rate of 0.07% of the first $100,000,000 of the Fund’s net assets, 0.04% on the next $200,000,000 of net assets and 0.04% on the balance of the Fund’s net assets, with a minimum annual fee of $45,000. U.S. Bank, N.A. serves as the Fund’s custodian.The Fund pays the custodian a monthly fee computed at an annual rate of 0.004% of the Fund’s average daily market value, with a minimum annual fee of $4,800. Certain unitholders are affiliated with the Fund.The aggregate value of the affiliated unitholders’ share of net assets at May 31, 2014 is approximately $571,000. 5. Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Fair Value at Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description May 31, 2014 (Level 1) (Level 2) (Level 3) Assets Equity Securities Master Limited Partnerships and Related Companies (a) $ $ $
